department of the treasury internal_revenue_service washington d c date office_of_chief_counsel number info release date index no the honorable paul sarbanes united_states senate washington d c dear senator sarbanes this letter is in response to your correspondence of her former employer recently told her that it could constituent not rehire her as a part-time_employee after her retirement if she takes a distribution from would like to know if there is a public law rule or her k account regulation that prevents her from taking a distribution from her k account upon retirement and then being rehired immediately as a part-time_employee without benefits on behalf of your there is no definitive rule prohibiting the rehiring of an employee who has received a distribution from her k account however certain sections of the internal_revenue_code the code as well as case law and revenue rulings impose restrictions on distributions from k plans that would explain the reluctance of former employer to rehire her if she takes such a distribution the underlying issue in her inquiry is whether she will have experienced a bona_fide separation_from_service if she retires from full-time employment but returns to work as was intended before she retired as a part-time_employee the following authorities should help you to respond to her inquiry distribution rules for qualified k plans a qualified 401_k_plan must meet the requirements of sec_401 of the code which lists the circumstances under which distributions can be made from the plan a qualified 401_k_plan may not distribute amounts attributable to the participant’s elective contributions earlier than cid the employee’s separation_from_service death or disability or cid an event described in sec_401 which does not apply here in addition if the plan document so provides distributions can be made from certain but not all types of k plans under the following circumstances cid the employee’s attainment of age ½ or cid cid the employee’s hardship see sec_401 of the code determining if a participant has experienced a separation_from_service based on the information treating her request for a distribution as due to her separation_from_service the plan_administrator or the employer has also apparently concluded that she will not have experienced a qualifying separation_from_service if the employer rehires her as a part- time employee after she retires has provided the plan_administrator is apparently the term separation_from_service is not defined by either the code or regulations however its meaning has been explained in revenue rulings and case law the basic rule is that to receive a distribution from a 401_k_plan on account of a separation_from_service the participant must have experienced a bona_fide termination of employment in which the employer employee relationship is completely severed see eg revrul_56_214 c b see also barrus v united_states aftr 2d dc nc finding the participant had a true separation_from_service even though he returned to employment with his former employer five months after he retired because at the time of his retirement he had no intention of returning to work and was only able to return to employment following an unforeseen change_in_circumstances though relatively few authorities have considered whether a participant has experienced a separation_from_service when she changes from full-time to part-time employment with one employer such a change apparently would not qualify as a separation_from_service this is because the employer employee relationship is not completely severed but is simply modified when the employee changes her work schedule 1to find out if her 401_k_plan allows distributions upon reaching age ½ or experiencing a hardship the plan document or its summary_plan_description should ask the plan_administrator or review a copy of 2the rulings and cases cited analyze the meaning of separation_from_service for a code provision other than k b but the irs has applied these analyses of separation_from_service to k b see eg revrul_2000_27 cid situation compare for example the in applying the above rule to discussion in edwards v commissioner t c memo 57_tcm_1217 stating that the statute leaves no room for a finding or conclusion that the reduction in a participant’s work schedule from full-time to part-time constitutes a separation from the service with the conclusion in revrul_69_647 1969_2_cb_100 holding that a participant sustained a separation_from_service upon retiring from the service of his former employer even though he subsequently performed services for the same employer on a part-time basis because he performed those part-time services as a bona_fide independent_contractor and not as an employee of the employer former employer may be reluctant to rehire her as a part-time_employee after she takes a distribution from the 401_k_plan as they had previously discussed because she may not have had a bona_fide separation_from_service as a result failing to enforce the separation_from_service requirement if a participant takes a plan distribution could be very serious if a 401_k_plan makes a distribution to a participant due to a separation_from_service and it is determined that a separation_from_service did not actually occur the 401_k_plan may be disqualified under a and 401_k_plan disqualification results in adverse tax consequences to the employees participating in the plan and to their employer finally a participant may be able to qualify for a distribution from a 401_k_plan without there having been a separation_from_service distribution upon reaching age ½ as discussed above sec_401 of the code permits but does not require certain k plans to allow a participant to take a distribution upon reaching age ½ even if the participant continues to work for the employer 401_k_plan permits her to receive a distribution from her k account due to the fact she has reached age ½ even if she does not separate from service because she returns to part-time employment with the employer alternatively she may review a copy of the 401_k_plan document or its summary_plan_description to determine if she may take a distribution under these circumstances should ask the plan_administrator whether her hardship_distribution although nothing in her letter indicates she is experiencing a may also want to explore whether her 401_k_plan allows hardship distributions for a hardship even if she has not experienced a separation_from_service and whether she meets the plan’s requirements for receiving a hardship_distribution in general subject_to the terms of the plan document a hardship_distribution will only be made if at all for an immediate and heavy financial need of the employee and only to the extent necessary to satisfy that need cid cid i hope this information will help you to respond to questions or need further information please contact me at or sara schumacher at if you have additional sincerely michael j roach chief qualified_plans branch office of division counsel associate chief_counsel tax exempt government entities
